I115th CONGRESS1st SessionH. R. 246IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mrs. Noem (for herself, Ms. Sinema, Mr. Bilirakis, Mrs. Black, Mrs. Blackburn, Mr. Brooks of Alabama, Mr. Buchanan, Mr. Carter of Texas, Mr. Collins of New York, Mr. Guthrie, Mr. Hensarling, Mr. Jody B. Hice of Georgia, Mr. Johnson of Ohio, Mr. Joyce of Ohio, Mr. Kelly of Pennsylvania, Mr. Knight, Mr. Lamborn, Mr. Lance, Mr. MacArthur, Mr. Massie, Mr. Meehan, Mr. Messer, Mr. Mullin, Mr. Palazzo, Mr. Peterson, Mr. Ratcliffe, Mr. Rohrabacher, Ms. Ros-Lehtinen, Mr. Roskam, Mr. Smith of Missouri, Mrs. Walorski, Mr. Barr, Mr. Katko, Mr. Turner, Ms. Jenkins of Kansas, Ms. Brownley of California, Mr. Holding, Mr. Hill, Mr. Hudson, Mr. Chabot, Mr. Sam Johnson of Texas, Mr. Reed, Mr. Woodall, Mr. Smith of Nebraska, Mr. Griffith, Mr. Yoho, Mr. Hurd, Mr. Zeldin, Mr. Shuster, Mr. Long, Mr. Allen, Mr. McCaul, Mr. Jones, Mr. Franks of Arizona, Mr. Tipton, Mr. Burgess, Mr. Walberg, Mr. Olson, Mr. Abraham, Mr. Tiberi, Mr. Moolenaar, Mr. Brat, Mr. Webster of Florida, Mr. Barletta, Mr. Nunes, Mr. Poe of Texas, Mr. Carter of Georgia, Mr. Costello of Pennsylvania, Mr. Bishop of Michigan, Mr. Renacci, Mr. Cramer, Mr. Emmer, Mr. Schweikert, Mr. Marchant, Mr. Young of Alaska, Mr. Young of Iowa, Mr. Westerman, Mr. Gibbs, Mr. Pittenger, Mr. Smith of New Jersey, Mr. LaHood, Mr. Collins of Georgia, and Mr. Yoder) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the annual fee on health insurance providers enacted by the Patient Protection and Affordable Care Act. 
1.Repeal of annual fee on health insurance providersThe Patient Protection and Affordable Care Act is amended by striking section 9010. 